UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7216



LARRY LEE THOMPSON,

                                              Plaintiff - Appellant,

          versus

BARBARA K. HOWE, individually and in her offi-
cial capacity as Circuit Court Administrative
Judge; EDWARD DEWATERS, individually and in
his official capacity as Chief Circuit Court
Judge; SUZANNE MENSH, individually and in her
official capacity as Chief Clerk; ALAN M. WIL-
NER, individually and in his official capacity
as Chief Judge,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. M. J. Garbis, District Judge. (CA-96-1821-
MJG)

Submitted:   November 21, 1996            Decided:   December 6, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Lee Thompson, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a Maryland state inmate, appeals the district

court's order denying relief on his 42 U.S.C. § 1983 (1994)

complaint under 28 U.S.C. § 1915(d) (1994), amended by Prison
Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996).

We have reviewed the record and the district court's opinion and

find that this appeal is frivolous. Accordingly, we dismiss the

appeal on the reasoning of the district court. Thompson v. Howe,

No. CA-96-1821-MJG (D. Md. July 9, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                        DISMISSED




                                2